UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6758


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MATTHEW JAMES DURY,

                Defendant - Appellant.



                            No. 16-6841


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MATTHEW JAMES DURY,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:08-cr-00016-MR-1)


Submitted:   October 20, 2016             Decided:   November 4, 2016


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Matthew James Dury, Appellant Pro Se. Donald David Gast,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Matthew    James    Dury   appeals    the    district    court’s    orders

denying    relief   on    his     post-judgment      motions     to     dismiss

indictment, for a new trial and for recusal.                 We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.                United States v.

Dury, No. 1:08-cr-00016-MR-1 (W.D.N.C. May 13, 2016; June 7,

2016).    We deny Dury’s motion for default judgment and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before     this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                       3